                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                         CASE NO. CR18-0199-JCC
10
                                   Plaintiff,                 ORDER
11
                     v.
12
            JEROME JAY ISHAM,
13
                                   Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the

16 trial date and the pretrial motions deadline (Dkt. No. 35) and Defendant’s speedy trial waiver

17 (Dkt. No. 35-2). Having thoroughly considered the filings, and based on the facts set forth in

18 Defendant’s motion, the Court FINDS as follows:

19      1. That failure to grant a continuance would deny counsel the reasonable time necessary for

20          effective preparation, taking into account the exercise of due diligence, within the

21          meaning of 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv).

22      2. That the case is complex due to the nature of the prosecution such that it is unreasonable

23          to expect adequate preparation within the time limits established under the Speedy Trial

24          Act. See 18 U.S.C. § 3161(h)(7)(B)(ii).

25          //

26          //


     ORDER
     CR18-0199-JCC
     PAGE - 1
 1      3. That failure to grant such a continuance in the proceeding would be likely to make a

 2          continuation of such proceeding impossible and result in a miscarriage of justice within

 3          the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).

 4      4. That the ends of justice will be served by ordering a continuance in the case, that a

 5          continuance is necessary to ensure effective trial preparation, and that these factors

 6          outweigh the best interests of the public and Defendant in a speedy trial, within the

 7          meaning of 18 U.S.C. § 3161(h)(7)(A).

 8          For those reasons, Defendant’s unopposed motion (Dkt. No. 35) is GRANTED. The
 9 Court ORDERS that the trial in this matter be continued from May 20, 2019 to October 15, 2019

10 at 9:30 a.m. The parties shall file any pretrial motions no later than September 2, 2019. It is

11 further ORDERED that the time between the date of this order and the new trial date is

12 excludable time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.

13          DATED this 25th day of April 2019.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0199-JCC
     PAGE - 2
